      Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 1 of 26



 1   KENNETH R. O’ROURKE, SBN 120144
     JEFF VANHOOREWEGHE, SBN 313371
 2   MIKAELA E. EVANS-AZIZ* (admitted pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 3
     Professional Corporation
 4   One Market Plaza
     Spear Tower, Suite 3300
 5   San Francisco, CA 94105
     Telephone:    (415) 947-2000
 6   Facsimile:    (415) 947-2099
     Email: korourke@wsgr.com
 7
            jvanhooreweghe@wsgr.com
 8          mevansaziz@wsgr.com

 9   *Admitted to practice only in New York,
     supervised by members of the California Bar
10

11   Attorneys for Plaintiffs Seagate Technology LLC,
     Seagate Technology (Thailand) Ltd., Seagate
12   Singapore International Headquarters Pte. Ltd.,
     and Seagate Technology International
13

14                              UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16

17   IN RE: HARD DISK DRIVE SUSPENSION                  Case Nos. 3:19-md-02918-MMC
     ASSEMBLIES ANTITRUST LITIGATION                              3:20-cv-01217-MMC
18
                                                        MDL No. 2918
19
     THIS DOCUMENT RELATES TO:                          SEAGATE’S NOTICE OF MOTION
20                                                      AND MOTION FOR A SCHEDULING
     Seagate Technology LLC et al. v. Headway           ORDER SETTING TRIAL
21   Technologies, Inc. et al., Case No. 3:20-cv-
     01217-MMC                                          Judge:     Hon. Maxine M. Chesney
22                                                      Date:      May 7, 2021
                                                        Time:      9:00 a.m.
23
                                                        Courtroom: 7, 19th Floor
24

25

26

27

28

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                     3:20-cv-01217-MMC
                                                                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
      Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 2 of 26



 1                               NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on May 7, 2021 at 9:00 a.m., or as soon thereafter as the

 3   matter may be heard, in Courtroom 7, 19th Floor, 450 Golden Gate Ave., San Francisco, before

 4   the Hon. Maxine M. Chesney, Plaintiffs Seagate Technology LLC, Seagate Technology (Thailand)

 5   Ltd., Seagate Singapore International Headquarters Pte. Ltd., and Seagate Technology

 6   International (collectively, “Seagate”) will and hereby do move the Court for a scheduling order

 7   setting a trial in Seagate Technology LLC et al. v. Headway Technologies, Inc. et al., Case No.

 8   3:20-cv-01217-MMC at the Court’s convenience in October or November 2022 (or, alternatively,

 9   December 2022). Seagate has requested a jury trial and expects the trial to last approximately

10   three to four weeks.

11          Pursuant to Federal Rule of Civil Procedure 16 and the Court’s inherent authority to control

12   and manage its docket, Seagate respectfully requests the Court schedule Seagate’s separate trial in

13   the fourth quarter of 2022 for the reasons set out in the accompanying Memorandum of Points and

14   Authorities. The Motion is supported by this Notice of Motion, the Memorandum of Points and

15   Authorities that follows, all of the Court’s files and records in this action, and such other and

16   further argument as the Court may entertain.

17                            STATEMENT OF ISSUE TO BE DECIDED

18          Whether to issue a scheduling order setting a trial in the Seagate action, Seagate Technology

19   LLC et al. v. Headway Technologies, Inc. et al., Case No. 3:20-cv-01217-MMC, to commence on a

20   date convenient for the Court in October or November 2022 (or, alternatively, December 2022).

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR         i
     A SCHEDULING ORDER SETTING TRIAL
       Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 3 of 26



 1                                                        TABLE OF CONTENTS

 2
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1
 3
                OVERVIEW OF ALLEGED CONSPIRACY .................................................................... 2
 4
                A SEPARATE SEAGATE TRIAL IS THE MOST EFFICIENT PATH TO
 5              RESOLVING THIS CASE ................................................................................................. 4

 6              A.         A SEPARATE SEAGATE TRIAL AVOIDS COMPLEXITY AND
                           POTENTIAL JURY CONFUSION ........................................................................ 5
 7
                B.         A SEPARATE SEAGATE TRIAL WILL FOCUS THE ISSUES FOR THE
 8                         INDIRECT CLASS ACTIONS .............................................................................. 8

 9              C.         A SEPARATE SEAGATE TRIAL PROMOTES JUDICIAL ECONOMY
                           AND AVOIDS DELAY AND PREJUDICE TO SEAGATE ................................ 9
10
                D.         SEPARATE TRIALS IN ANTITRUST CONSPIRACY CASES ARE
11                         ROUTINE IN THIS DISTRICT ........................................................................... 11

12              CONCLUSION ................................................................................................................. 14

13
                                                                 APPENDICES
14
     Appendix A ................................................................................................................................. A-1
15
     Appendix B ................................................................................................................................. B-1
16
     Appendix C ................................................................................................................................. C-1
17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                                                   3:20-cv-01217-MMC
                                                                              ii                                                3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
      Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 4 of 26



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                  Page(s)
 3                                                                  CASES

 4   Best Buy Co. v. AU Optronics Corp.,
            No. 3:10-cv-04572 (N.D. Cal.) ........................................................................................... 4
 5
     Cisco Sys., Inc. v. Sheikh,
 6          No. 4:18-CV-07602-YGR,
 7          2020 WL 7408229 (N.D. Cal. Apr. 17, 2020) .................................................................... 9

 8   Costco Wholesale Corp. v. AU Optronics Corp.,
            No. 2:13-v-01207 (W.D. Wa.) ............................................................................................ 4
 9
     Hanover Shoe, Inc. v. United Shoe Mach. Corp.,
10         392 U.S. 481 (1968) ............................................................................................................ 6
11   Illinois Brick Co. v. Illinois,
              431 U.S. 720 (1977) ............................................................................................................ 6
12

13   In re Brand Name Prescription Drugs Antitrust Litig.,
             No. 94 C 897,
14           1995 WL 399684 (N.D. Ill. July 7, 1995) ......................................................................... 12

15   In re Brooklyn Navy Yard Asbestos Litig.,
             971 F.2d 831 (2d Cir. 1992) .............................................................................................. 11
16
     In re Capacitors Antitrust Litig.,
17          No. 3:17-md-02801, ECF No. 747 (N.D. Cal. July 18, 2019) .............................. 10, 13, 14
18
     In re Cathode Ray Tube (CRT) Antitrust Litig.,
19          No. 3:07-cv-05944 (N.D. Cal.) .................................................................................. passim

20   In re Cathode Ray Tube (CRT) Antitrust Litig.,
            No. MDL 1917,
21          2016 WL 7800819 (N.D. Cal. Nov. 15, 2016) .................................................................... 6
22   In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
23          No. 4:02-md-01486, ECF No. 482 (N.D. Cal. July 19, 2005) .......................................... 13

24   In re Epipen (Epinephrine Injection, USP) Mktg., Sales
            Practices & Antitrust Litig.,
25          268 F. Supp. 3d 1356 (J.P.M.L. 2017) .............................................................................. 11

26   In re Lithium Ion Batteries Antitrust Litig.,
             No. 4:13-md-02420 (N.D. Cal.) ................................................................................. passim
27
     In re Optical Disk Drive Prods. Antitrust Litig.,
28
            No. 3:10-md-02143-RS, ECF No. 1866 (N.D. Cal. Apr. 22, 2016) ................................. 13

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                                               3:20-cv-01217-MMC
                                                                           iii                                              3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
      Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 5 of 26



 1   In re Optical Disk Drive Prods. Antitrust Litig.,
            No. 3:10-md-02143-RS (N.D. Cal.) ........................................................................... passim
 2
     In re Phenylpropanolamine (PPA) Prods. Liab. Litig.,
 3          460 F.3d 1217 (9th Cir. 2006) ........................................................................................... 11
 4
     In re Polyurethane Foam Antitrust Litigation,
 5          No. 1:10-md-02196-JZ, ECF No. 1272 (N.D. Ohio July 3, 2014) ................................... 14

 6   In re: Static Random Access Memory (SRAM) Antitrust Litig.,
             No. 4:07-md-01819-CW, ECF No. 1206 (N.D. Cal. Dec. 16, 2010) ................................ 13
 7
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
 8          No. 3:07-md-01827-SI, ECF No. 2165 (N.D. Cal. Nov. 23, 2010) .................................. 13
 9   Pagtalunan v. Galaza,
10          291 F.3d 639 (9th Cir. 2002) ............................................................................................... 9

11   Royal Printing Co. v. Kimberly Clark Corp.,
            621 F.2d 323 (9th Cir. 1980) ............................................................................................... 6
12
     Sw. Marine, Inc. v. Triple A Mach. Shop, Inc.,
13         720 F. Supp. 805 (N.D. Cal. 1989) ............................................................................... 9, 11
14   United States v. NHK Spring Co. Ltd.,
15          No. 2:19-cr-20503, ECF No. 15 (E.D. Mich. Sept. 23, 2019) ............................................ 1

16                                                                   RULES
17   Fed. R. Civ. P. Rule 23(f) .............................................................................................................. 10
18
                                                           MISCELLANEOUS
19

20   Corporate Profile - Overview,
           https://www.nhkspg.co.jp/eng/company/outline/outline.html ............................................ 3
21
     TDK Electronics,
22         https://www.tdk-electronics.tdk.com/en/180332/company/tdk-electronics ........................ 3
23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                                                3:20-cv-01217-MMC
                                                                            iv                                               3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
         Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 6 of 26



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2           Seagate asks for trial without the complexities inherent in the class cases and concomitant

 3   delays. While pre-trial consolidation makes sense for discovery, the Seagate and class cases

 4   inevitably diverge at class certification and for trial. Proof at trial will differ.

 5           Seagate’s case is straightforward. Seagate is the only direct purchaser and only individual

 6   action before this Court, and both Defendants have already admitted their guilt. NHK1 admitted

 7   to participating in a suspension assembly conspiracy with TDK2 in violation of the Sherman Act.

 8   Rule 11 Plea Agreement ¶ 4(a), United States v. NHK Spring Co. Ltd., No. 2:19-cr-20503 (E.D.

 9   Mich. Sept. 23, 2019), ECF No. 15. Similarly, TDK admitted to participating in a suspension

10   assembly conspiracy with NHK in violation of the Sherman Act. Seagate Am. Compl. ¶¶ 7, 19,

11   No. 19-md-02918-MMC, ECF No. 271 (“Seagate Compl.”). Defendants may contest the length

12   of their conspiracy, whether certain subsidiaries were also co-conspirators, and the amount of

13   damage to Seagate.3 But these will be the core issues in a Seagate trial.

14           The classes, on the other hand, will be focused on proving the fact and amount of

15   overcharges to other direct purchasers (e.g., Western Digital, Hitachi), in addition to Seagate, and

16   on proving pass-through of these overcharges in distribution chains including at least computer

17   OEMs, distributors, retailers, and consumers. And this is only after lengthy class certification

18   proceedings—proceedings in which Seagate has no stake.

19           By this Motion, Seagate requests its own trial date for the following reasons:

20           First, Seagate, as both the largest victim of Defendants’ suspension assembly conspiracy

21   and only direct purchaser seeking redress, is differently situated than the indirect putative classes.

22

23   1
      NHK Spring Co. Ltd. entered the guilty plea. “NHK” hereinafter refers collectively to the NHK
24   Defendants: NHK Spring Co. Ltd., NHK International Corporation, NAT Peripheral (Dong Guan)
     Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., and NHK Spring (Thailand) Co., Ltd.
25   2
       “TDK” refers collectively to the TDK Defendants: TDK Corporation, Headway Technologies,
26   Inc., Magnecomp Precision Technology Public Co., Ltd., SAE Magnetics (H.K.) Ltd, and
     Hutchinson Technology Inc.
27   3
       Seagate defines the Conspiracy Period as “as early as 2003 through at least April 2016 with the
28   effects continuing thereafter.” Seagate Compl. ¶ 6. This is consistent with the Brazilian antitrust
     agency (CADE) findings that the conspiratorial conduct began as early as 2003 and continued until
     at least 2016. Id. ¶ 74.
     SEAGATE’S NOTICE OF MOTION AND MOTION FOR             1
     A SCHEDULING ORDER SETTING TRIAL
      Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 7 of 26



 1          Second, Seagate’s case is simpler compared to the indirect class actions in many ways. A

 2   Seagate-only trial avoids the complexities and confusion associated with trying a direct purchaser

 3   action with indirect purchaser actions and trying an individual action with multiple class actions.

 4          Third, by resolving Seagate’s case first, the class actions will be more focused given the

 5   potential collateral estoppel benefits. Seagate’s case also provides an opportunity for the other

 6   parties to evaluate the strength and presentation of their respective positions before their own trial,

 7   encouraging trial efficiency and settlement.

 8          Fourth, resolving Seagate’s case first avoids substantial prejudice to Seagate that would

 9   result from Seagate’s individual action otherwise having to await resolution of class certification—

10   a process that may take a year or more.

11          Finally (and for all of these reasons), separating Seagate’s case for trial is consistent with

12   how this District has approached trial setting in most other antitrust cases with similar allegations

13   of component price fixing.

14          Accordingly, Seagate respectfully requests that the Court enter a scheduling order setting

15   trial in the Seagate action at the Court’s convenience in the fourth quarter of 2022.

16          OVERVIEW OF ALLEGED CONSPIRACY

17          As alleged, Defendants carried out a conspiracy not to compete with one another for over

18   thirteen years. Their conspiracy pervaded all levels of their business and all aspects of their

19   operations. Defendants effectively operated as one company to improve their margins at the

20   expense of Seagate and the other large suspension assembly customers. In doing so, Defendants’

21   conspiracy manifested itself in several ways: fixing prices, allocating market shares, coordinating

22   costs and production capacities, aligning product designs and technologies, and orchestrating

23   acquisitions.

24          Then, to simplify their conspiracy, TDK and NHK turned on their co-conspirator,

25   Hutchinson Technology, Inc. (“HTI”) (at one time the largest supplier of suspension assemblies),

26   to further consolidate their dominance and control over the suspension assembly market. TDK

27   and NHK strategically cannibalized HTI’s market share, and then coordinated to eliminate HTI

28   completely in 2016 by acquisition. When TDK asked whether this plan would be “OK for NHK,”


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                3:20-cv-01217-MMC
                                                         2                                   3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
         Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 8 of 26



 1   NHK responded, “Please go ahead […] we feel comfortable of [sic] 40% share.” Seagate Compl.

 2   ¶ 138(c). And after TDK announced the acquisition, one NHK Senior Sales Manager noted, “I

 3   can’t say it out loud, but this should make the price easier to control.” Id. ¶ 141.

 4           Nor was this a run-of-the-mill conspiracy conceived by lower and mid-level sales staff.

 5   This conspiracy was orchestrated and carried out by Defendants’ top brass including, inter alia,

 6   the President and CEO of TDK, the President and CEO of MPT, the Vice Chairman of SAE, the

 7   President and CEO of NHK Spring, the President of NAT, as well as other senior directors, board

 8   members, vice presidents and other senior management personnel. The brazen decisions of top-

 9   level management to personally participate in the conspiratorial meetings and communications and

10   to direct key aspects of the conspiracy are all the more astonishing in light of the enormous size

11   and diverse product offerings of these global conglomerates.4 Suspension assemblies are a small

12   part of TDK’s and NHK’s overall business. Yet, conspiratorial success was instrumental to these

13   immense institutions.

14           The evidence at trial will show that Defendant executives and employees participated in

15   hundreds of conspiratorial communications and in-person meetings (many of which were in the

16   United States). The evidence will also show that top-level employees often held dual roles at

17   different Defendant companies—for example, concurrent positions at TDK and SAE, or NHK and

18

19
     4
20      Suspension assemblies and head gimbal assemblies fall within “magnetics”—just one of the
     many segments of TDK’s expansive business. “TDK’s comprehensive, innovation-driven
21   portfolio features passive components such as ceramic, aluminum electrolytic and film capacitors,
     as well as magnetics, high-frequency, and piezo and protection devices. The product spectrum
22   also includes sensors and sensor systems such as temperature and pressure, magnetic, and MEMS
     sensors. In addition, TDK provides power supplies and energy devices, magnetic heads and more.
23   . . . The company has a network of design and manufacturing locations and sales offices in Asia,
24   Europe, and in North and South America. In fiscal 2020, TDK posted total sales of USD 12.5
     billion and employed about 107,000 people worldwide.” TDK Electronics, https://www.tdk-
25   electronics.tdk.com/en/180332/company/tdk-electronics.

26   Suspension assemblies are likewise just one of NHK’s many products, which include “Automotive
     Suspension Springs, Automotive Seats, Precision Spring & Components, HDD suspensions and
27   mechanical components, Industrial Machinery & Equipment (Semiconductor Process
     Components, Ceramic Products, Pipe Support Systems, Security Product, Polyurethane Products,
28   Integrated Metal Substrate, Parking systems).”            Corporate Profile - Overview,
     https://www.nhkspg.co.jp/eng/company/outline/outline.html.

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                               3:20-cv-01217-MMC
                                                         3                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
         Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 9 of 26



 1   NAT—that facilitated information sharing and price fixing under the guise of legitimate intra-

 2   company or supplier-customer relationships.

 3            In addition to the contemporaneous conspiracy evidence, there are ample after-the-fact

 4   confirmations and admissions of wrongdoing. The company admissions of guilt are noted above.

 5   Multiple individual employees, including top executives, were disciplined for participating in this

 6   cartel. Disciplinary records that have come to light describe or refer to the wrongful conduct, pay

 7   reductions, and employee “apology letters.” And despite TDK’s efforts to shield this information

 8   from discovery, Magistrate Judge Westmore compelled its production, explaining that the

 9   disciplinary records are “highly relevant.” See Order Regarding Disc. Letters at 2, No. 19-md-

10   02918-MMC, ECF No. 334.

11            While this much and more of the evidence adduced at trial will be common to Seagate and

12   the Class Plaintiffs, there are important differences in the parties’ evidentiary showings. Thus,

13   although Seagate’s claims and the Class Plaintiffs’ claims stem from the same conspiracy,5

14   Seagate’s claims and the Class Plaintiffs’ claims are not the same, nor do they present the same

15   factual and legal issues at trial. The differences between the Seagate and class cases render them

16   unsuitable for a consolidated trial.

17            A SEPARATE SEAGATE TRIAL IS THE MOST EFFICIENT PATH TO
              RESOLVING THIS CASE
18

19            The Seagate case can be ready for trial next year, assuming discovery proceeds at an

20   appropriate pace.6 Seagate has requested a jury trial and anticipates the trial to last approximately

21   three to four weeks.7 Setting a trial date at this time will provide the parties with reference points

22
     5
         Unlike Resellers and End-Users, Seagate has named Headway Technologies, Inc. as a Defendant.
23
     6
       If the continuing impact of the pandemic continues to slow depositions, then the trial date may
24   need to adjust, just as the schedule for Defendants’ FTAIA extraterritoriality motion for summary
     judgment may need to adjust.
25
     7
       Seagate’s trial estimate is consistent with the actual or requested Direct Action Plaintiff (“DAP”)
26   trial lengths in other component price-fixing cases. For example, in LCD, the Best Buy trial in
     N.D. Cal. lasted six weeks and the Costco trial remanded to W.D. Wa. lasted five weeks. See Best
27
     Buy Co. v. AU Optronics Corp., No. 3:10-cv-04572 (N.D. Cal.); Costco Wholesale Corp. v. AU
28   Optronics Corp., No. 2:13-v-01207 (W.D. Wa.). In CRT, the parties estimated four weeks for trial
     in the Sharp case. See In re Cathode Ray Tube (CRT) Antitrust Litig., No. 3:07-cv-05944 (N.D.
                                                                                             (continued...)
     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                               3:20-cv-01217-MMC
                                                         4                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 10 of 26



 1   for the timing of discovery and motion practice, and allow for an efficient resolution of the case.

 2   The parties can work together to propose interim deadlines for events after the close of fact

 3   discovery—already set as May 20, 2022—and up to trial. The illustration Seagate provided to

 4   Defendants on March 31 is set out in Appendix A.8 Defendants provided their counterproposal,

 5   contained in Appendix B, on April 9. Defendants’ proposed schedule is unworkable as it, inter

 6   alia, combines Seagate with the class cases for trial; delays resolution in the Seagate case until

 7   after class certification; imposes a compressed schedule on the Court to decide two major class

 8   certification motions; and does not acknowledge the further delay to Seagate should there be

 9   multiple rounds of class certification.

10          A.      A SEPARATE SEAGATE TRIAL                       AVOIDS      COMPLEXITY            AND
                    POTENTIAL JURY CONFUSION
11

12          Seagate’s claims and the defenses to those claims are different than the indirect purchaser

13   class actions. Seagate will present more straightforward antitrust claims at trial than the indirect

14   classes, in which disparate interests of the indirect purchaser classes will be represented. Seagate

15   will only need to demonstrate that the Defendants’ actions impacted Seagate’s purchases—a

16   narrower set of issues than in the Reseller and End-User actions. As for Seagate’s breach of contract

17   claim, Seagate will show Defendants’ misuse of confidential information in violation of non-

18   disclosure agreements with Seagate, which has not been teed up as an issue in the Reseller and End-

19   User cases. Likewise, the class cases involve state-law claims under 47 antitrust acts and consumer

20   protection statutes not at issue in the Seagate case. See App. C. Defendants will potentially have

21   specific defenses to a number of these, including state-specific statute of limitations defenses.

22

23   Cal.). In Batteries, TracFone requested four weeks for trial, Acer requested four weeks, and
     Flextronics requested three to four weeks. See In re Lithium Ion Batteries Antitrust Litig., No.
24   4:13-md-02420 (N.D. Cal.).
     8
25     The parties’ experts will be working on preparing their reports during fact discovery, so will be
     in a position to serve opening expert reports shortly after the close of fact discovery. Expert
26   depositions can occur shortly after submitting their reports. Daubert motions can occur
     concurrently with the summary judgment briefing schedule, if that is the Court’s preference.
27
     Defendants will be filing a separate summary judgment motion on FTAIA and extraterritoriality
28   topics ahead of this summary judgment schedule, which will streamline the remaining summary
     judgment motions the parties will file.

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                              3:20-cv-01217-MMC
                                                        5                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 11 of 26



 1          Notably, as this Court observed during the last Case Management Conference, Resellers

 2   and End-Users must each establish pass-through of the overcharges to prove their respective

 3   injuries. The Resellers and End-Users will each present substantial and varied evidence on

 4   whether overcharges were passed through distribution channels—including at least OEMs,

 5   distributors, and retailers—to reach the indirect purchasers. Moreover, Resellers and End-Users

 6   are indirect purchasers at two different levels of the distribution chain. They will thus be presenting

 7   competing evidence on whether the Resellers passed through the overcharge to the End-Users—

 8   Resellers will say no, End-Users will say yes. This will require separate expert methodologies and

 9   testimony.

10          None of this pass-through evidence is relevant to Seagate’s Sherman Act claim. See

11   Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S. 481, 494 (1968).9 As recognized by

12   this District in CRT, the court excluded such evidence and argument regarding downstream pass-

13   through in the trial of direct purchaser individual actions as irrelevant because “the [direct

14   purchaser] would have been harmed the moment they paid an illegal overcharge.” In re Cathode

15   Ray Tube (CRT) Antitrust Litig., No. MDL 1917, 2016 WL 7800819, at *8–9 (N.D. Cal. Nov. 15,

16   2016) (emphasis added) (citing Hanover Shoe, 392 U.S. 481, at 494; Royal Printing Co. v.

17   Kimberly Clark Corp., 621 F.2d 323, 327 (9th Cir. 1980)).

18          Combining the class trial, in which there will be at least two plaintiff experts opining on

19   pass-through—with the Seagate case, in which Seagate will present its own expert testimony on

20   its direct purchases—presents substantially different expert testimony and methodologies that will

21   be practically impossible for the jury to keep straight. There is a significant risk of jury confusion

22   and prejudice if the jury must spend days or perhaps weeks focusing on pass-through for the class

23   cases—but must ignore that same evidence when considering Seagate’s Sherman Act claim.

24          Apart from Seagate naming Headway as a Defendant, the conspiracy evidence in the

25   Seagate cases and the class cases largely overlaps. But the evidentiary differences are significant.

26   Seagate’s breach of contract claim falls outside the ambit of the class cases and, likewise, pass-

27
     9
       In Illinois Brick, the Supreme Court reaffirmed its holding in Hanover Shoe that “in general a
28   pass-on theory may not be used defensively by an antitrust violator against a direct purchaser
     plaintiff.” Illinois Brick Co. v. Illinois, 431 U.S. 720, 726 (1977).

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                3:20-cv-01217-MMC
                                                         6                                   3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 12 of 26



 1   through in complex distribution chains will be a significant focus of trial in the class cases. This

 2   is shown in the diagram below:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                             3:20-cv-01217-MMC
                                                        7                                 3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 13 of 26



 1          B.      A SEPARATE SEAGATE TRIAL WILL FOCUS THE ISSUES FOR THE
                    INDIRECT CLASS ACTIONS
 2

 3          Resolution of the Seagate action first has potential collateral estoppel benefits for the

 4   parties in the class actions. If Seagate prevails at trial, the preclusive effect of the verdict will

 5   reduce the scope of the subsequent trial in the class cases. There could potentially be collateral

 6   estoppel on, inter alia:

 7              the scope of the conspiracy (price fixing, agreements on market shares, customer and
 8               supply allocation, etc.);

 9              how long the conspiracy lasted;
10              the conspiracy’s effect on United States commerce;
11              whether SAE participated in the conspiracy as a hub for facilitating information
12               sharing;

13              which other TDK and NHK subsidiaries were members of the conspiracy;
14              the amount of the overcharge paid by Seagate; and
15              whether TDK acquired HTI as part of a plan with NHK to consolidate the market in
16               furtherance of the conspiracy.

17          Because Resellers, End-Users, and Seagate allege similar conspiracy periods, a finding that

18   the conspiracy began in 2003 in the Seagate case would have demonstrative collateral estoppel

19   effects in the trial of the class cases. And even if the jury in the Seagate trial found that Defendants

20   did not conspire outside of the NHK guilty plea period (2008-2016), this would be valuable

21   information for the parties in the class cases to know in advance of that trial.

22          Because a trial outcome favorable to Seagate will be dispositive of several issues in the

23   class cases, the trial in the class cases would then focus even more specifically on injury to the

24   Resellers and End-Users, pass-through, and damages. This would reduce the amount of time

25   needed for the Reseller and End-User trial.

26          Regardless of the outcome, trying the Seagate case first will also promote settlement of the

27   Reseller and End-User cases. An earlier Seagate trial will provide the parties in the class cases the

28   opportunity to see the conspiracy and Seagate overcharge evidence presented at trial, which will


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                 3:20-cv-01217-MMC
                                                          8                                   3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 14 of 26



 1   allow the parties to evaluate the strength of the Reseller and End-User cases, encouraging

 2   settlement.

 3          C.      A SEPARATE SEAGATE TRIAL PROMOTES JUDICIAL ECONOMY
                    AND AVOIDS DELAY AND PREJUDICE TO SEAGATE
 4

 5          Class certification in antitrust cases is often complex, and always takes time. Putting the

 6   Seagate case on ice potentially for a year or more pending resolution of two different class

 7   certifications (Resellers and End Users) would be an inefficient use of judicial resources and would

 8   prejudice Seagate. This Court has an interest in resolving cases quickly, and not unnecessarily

 9   keeping the Seagate case on its docket for years despite the case being ready for trial. It would

10   also impose substantial costs on Seagate during the waiting period continuing to attend to this case.

11          And aside from continuing costs, Seagate has a substantive need to expeditiously prosecute

12   its case. “[C]ase law is replete with examples of the need to resolve cases expeditiously. Trials

13   can be significantly impacted by a delay from the underlying events as memories fade.” Cisco

14   Sys., Inc. v. Sheikh, No. 4:18-CV-07602-YGR, 2020 WL 7408229, at *1 (N.D. Cal. Apr. 17, 2020);

15   see also Sw. Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805, 809 (N.D. Cal. 1989)

16   (“Plaintiff has an interest in proceeding expeditiously with [its] action. Witnesses relocate,

17   memories fade, and persons allegedly aggrieved are unable to seek vindication or redress for

18   indefinite periods of time on end.”) (internal quotation marks omitted); Pagtalunan v. Galaza, 291

19   F.3d 639, 643 (9th Cir. 2002) (“Unnecessary delay inherently increases the risk that witnesses’

20   memories will fade and evidence will become stale.”).

21          The possibility of significant delay is real. In this District, Batteries and ODD are the most

22   recent examples of component price-fixing cases involving a class of indirect, finished product

23   purchasers.10 See Batteries, No. 4:13-md-02420; ODD, No. 3:10-md-02143. Both cases required

24   two rounds of class certification efforts because Indirect Purchaser Plaintiffs (“IPPs”) were not

25   successful on their first attempt (in ODD, IPPs eventually certified their class on the second try; in

26
     10
       In another recent example from this District, Capacitors, the indirect purchaser putative class
27   did not include finished, consumer product purchasers but rather indirect purchasers of the
28   components themselves (unlike in Batteries, ODD, and here). Nonetheless, it still took nearly
     three-and-a-half years from the IPPs’ motion for class certification (June 2017) until denial
     (November 2020).
     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                               3:20-cv-01217-MMC
                                                         9                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 15 of 26



 1   Batteries, IPPs failed both times and even filed a third—unsanctioned—motion for class

 2   certification).

 3           In Batteries, over two years elapsed between the first motions for class certification

 4   (January 2016) and the second-round denial of class certification in the IPP case (March 2018).

 5   There was then a Rule 23(f) petition for permission to appeal the class certification order to the

 6   Ninth Circuit, which added on several additional months to the class certification phase.

 7           In ODD, nearly three years elapsed between the first motions for class certification (May

 8   2013) and the second-round grant of class certification in the IPP case (February 2016). After

 9   each round of class certification orders, there was a Rule 23(f) petition for permission to appeal to

10   the Ninth Circuit, adding on additional time to the class certification phase.11

11           Because Batteries and ODD also involved classes of indirect purchasers of finished,

12   consumer goods, these are appropriate examples to gauge how long the class certification stage—

13   including briefing, expert reports, Daubert motions, hearings, decisions, and 23(f) appeals—may

14   take here. Resellers and End-Users will have to demonstrate that they have viable methodologies

15   for establishing class-wide antitrust injury and damages. As in Batteries and ODD, that inquiry

16   will require assessing pass-through in distribution channels including at least OEMs, distributors,

17   and retailers.

18           Defendants can offer no reason to delay trial in the Seagate case pending what may be a

19   year or more of class certification efforts and other proceedings in the Reseller and End-User cases.

20   There are no countervailing efficiencies.         While Seagate takes no position on the ultimate

21   likelihood of class certification, there is of course no guarantee that Resellers and End-Users will

22   be able to certify their classes on their first attempts or at all. There is thus a possibility that Seagate

23   could be put on hold for years, only to still proceed to trial alone at the end of the day if the class

24   cases do not get certified.

25

26

27

28   11
       Defendants also thereafter moved to decertify the IPP class in July 2017, which the court denied
     in December 2017.

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                    3:20-cv-01217-MMC
                                                           10                                    3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 16 of 26



 1           D.      SEPARATE TRIALS IN ANTITRUST CONSPIRACY CASES ARE
                     ROUTINE IN THIS DISTRICT
 2

 3           Defendants claim that “[a] single, integrated, pretrial schedule is the norm in antitrust

 4   MDLs, with class cases and individual cases proceeding in parallel.” Joint Case Management

 5   Statement 14, ECF No. 333. There is no requirement that all cases in an MDL proceed to trial at

 6   the same time.12 Nor could there be, as this would impose an absurd result. Cases that are

 7   transferred to an MDL in another district are typically remanded back to the original district court

 8   for trial (and it is usually the original district court that then sets the trial schedule).

 9           Even for cases that will remain in the MDL district for trial, there is no requirement that

10   they proceed to trial together. This is particularly true where, as here, setting a uniform trial date

11   in all cases would force a single direct purchaser who is otherwise ready for trial to wait around

12   for what may be years of class certification efforts. See In re Phenylpropanolamine (PPA) Prods.

13   Liab. Litig., 460 F.3d 1217, 1250 (9th Cir. 2006) (cautioning that in an MDL proceeding, “due

14   process and fundamental fairness may not be sacrificed to provide assembly-line justice”); see also

15   id. (plaintiffs in an MDL “retain[] their individual identities”).

16           [I]n deciding whether to consolidate particular cases for trial, the court must weigh
             “the interest of judicial convenience against the potential for delay, confusion and
17           prejudice caused by consolidation.” Southwest Marine, Inc. v. Triple A Machine
             Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989). Although the possibility of
18
             conserving resources by aggregating the litigation is attractive, a party’s individual
19           rights must “not be lost in the shadow of a towering mass litigation.” In re Brooklyn
             Navy Yard Asbestos Litig., 971 F.2d 831, 853 (2d Cir. 1992).
20

21   In re Brand Name Prescription Drugs Antitrust Litig., No. 94 C 897, MDL 997, 1995 WL 399684

22   at *2 (N.D. Ill. July 7, 1995) (emphases added).

23

24   12
         Indeed, sequencing various actions in an MDL is squarely within the transferee court’s
25   discretion. See, e.g., In re Epipen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust
     Litig., 268 F. Supp. 3d 1356, 1359 (J.P.M.L. 2017) (centralizing an individual action with class
26   actions because “to the extent [the individual action] presents unique factual and legal issues, the
     transferee judge has the discretion to address those issues through the use of appropriate pretrial
27
     devices, such as separate tracks for discovery and motion practice. Additionally, the transferee
28   judge may recommend Section 1407 remand of [the individual action] in advance of other actions
     if he deems it appropriate”).

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                       3:20-cv-01217-MMC
                                                           11                                       3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 17 of 26



 1              Scheduling separate trials in the different cases within a component price-fixing MDL in

 2   this District is the norm, not the exception:

 3
          Case             Separate Trials Scheduled?
 4        Capacitors       Yes, separate. The parties in Capacitors all agreed that the DPP,13 IPP, and
                           DAP cases required separate trials. See Joint Status Conference Statement,
 5
                           In re Capacitors Antitrust Litig., No. 3:17-md-02801, ECF No. 747 (N.D.
 6                         Cal. July 18, 2019). The parties in Capacitors recognized that separate trials
                           were necessary because “[t]he three groups of Plaintiffs have alleged
 7                         distinct theories and distinct claims regarding the conspiracy, [and] will
                           rely on different experts presenting analyses premised on different
 8                         methodologies . . . thereby potentially confusing issues further for a lay
 9                         jury.” Id. (emphasis added).

10        CRT              Yes, separate. Judge Conti scheduled multiple trials—even scheduling a
                           separate trial for one of the DAPs, Sharp, who was positioned slightly
11                         differently from the other DAPs over objections from defendants that the
                           cases should all be consolidated for a single trial. He scheduled another trial
12                         for the remaining DAPs, and a third trial for the DPPs. Tr. of Proceedings
                           at 11:1-4, In re Cathode Ray Tube (CRT) Antitrust Litig., No. 4:07-cv-05944,
13
                           ECF No. 3969 (N.D. Cal. Aug. 11, 2015) (“So, the order of trial is going to
14                         be this: The first trial I’m going to have are the Sharp cases. [] The second
                           order will be the Direct Action Plaintiffs. And the third order will be the
15                         Direct Purchaser Plaintiffs.”); id. at 12:4–9.
16                         Defendants objected to separate trials in the Sharp DAP case versus the
                           remaining DAP cases, specifically raising that two trials would require
17                         defendants to “bring the same witnesses twice. Many of the witnesses come
                           from Japan and other far-flung places. Many of them are non-party
18                         witnesses that we have to convince to come voluntarily.” Id. at 12:15–19.
19                         Defendants also cited the “additional burdens on the Court” from “selection
                           and the [e]mpanelment of juries twice.” Id. at 13:5–7. Judge Conti
20                         proceeded with scheduling separate trials despite Defendants’ arguments.
                           See id. at 13:19–20.
21

22

23

24

25

26

27
     13
       This case is unique from the other components cases in this District, as there is no Direct
28   Purchaser Plaintiff (DPP) class here. Seagate is also the only DAP in the case. Thus, Seagate is
     not similarly situated to any other plaintiff currently in the MDL.

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                 3:20-cv-01217-MMC
                                                          12                                  3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 18 of 26



 1     Case            Separate Trials Scheduled?

 2     DRAM            Yes, separate. The direct purchaser class filed its action first, followed by
                       indirects and then DAPs. The court entered a trial schedule specifically for
 3                     DPPs at the onset and, after the IPPs joined the MDL, ordered the IPPs to
                       follow a separate pretrial schedule. See Further Case Management Order, In
 4                     re Dynamic Random Access Memory (DRAM) Antitrust Litig., No. 4:02-md-
 5                     01486, ECF No. 482 (N.D. Cal. July 19, 2005); Pretrial Scheduling Order,
                       ECF No. 480 (N.D. Cal. July 19, 2005). The defendants later requested that
 6                     the court enter a new, joint trial schedule and push back DPPs’ trial date.
                       Defendants’ Joint Proposal for Revised Pre-Trial and Trial Schedule for All
 7                     Actions, ECF No. 1030 (N.D. Cal. Aug. 18, 2006). The court declined to do
                       so, and set separate schedules for each with the DPP trial preceding all
 8                     others. Case Management Order, ECF No. 1042 (N.D. Cal. Aug. 29, 2006).
 9
       Lithium Ion     Yes, separate. Judge Gonzalez-Rogers scheduled an earlier date for the DAP
10     Batteries       trial than the IPP trial, even though IPPs filed their complaint nearly two-
       (“Batteries”)   and-a-half years before the first DAP. See Scheduling and Trial Setting
11                     Order for Direct Actions, In re Lithium Ion Batteries Antitrust Litig., No.
                       4:13-md-02420, ECF No. 1964 (N.D. Cal. Oct. 2, 2017) (setting trial date as
12                     Oct. 22, 2018); Civil Mins., ECF No. 1870 (N.D. Cal. July 14, 2017) (setting
13                     trial date as Jan. 28, 2019). Note that, at the time the court entered this
                       scheduling order on DAP trials in October 2017, the DPP case had settled.
14                     All cases in Batteries ended up settling prior to trial.

15     Optical Disk    Would likely have gone forward separately. Judge Seeborg contemplated
       Drive Prods.    trying the DAP and IPP cases separately, but the ODD cases in this District
16     (“ODD”)         settled prior to trial. While he originally set a single trial date for all actions
17                     that were to be tried in the Northern District of California, he set the date
                       explicitly “without prejudice to any determination that one or more of the
18                     Direct Action Purchaser cases should be tried separately from the Indirect
                       Purchaser Consolidated action.” See Scheduling Order at 2 & n.1, In re
19                     Optical Disk Drive Prods. Antitrust Litig., No. 3:10-md-02143-RS, ECF No.
                       1866 (N.D. Cal. Apr. 22, 2016).
20
       SRAM            Yes, separate. The court ordered separate trials for the direct and indirect
21
                       purchasers. See Order on Motions in Limine and for Pre-Trial Preparation
22                     at 1-2, In re: Static Random Access Memory (SRAM) Antitrust Litig., No.
                       4:07-md-01819-CW, ECF No. 1206 (N.D. Cal. Dec. 16, 2010).
23
       TFT-LCD         Yes, separate. Judge Illston scheduled multiple trials for the different
24                     plaintiff groups. The DPPs proceeded to trial first, and the court scheduled
                       three separate tracks of DAPs with different trials for each (depending on
25
                       when each DAP filed its complaint). See Order Re: Pre-Trial and Trial
26                     Schedule at 1-3, In re TFT-LCD (Flat Panel) Antitrust Litig., No. 3:07-md-
                       01827-SI, ECF No. 2165 (N.D. Cal. Nov. 23, 2010); Civil Pre-Trial Mins.
27                     at 1, ECF No. 6419 (N.D. Cal. Aug. 9, 2012); Stipulation and Order Setting
                       Track 3 Deadlines at 1-2, ECF No. 9020 (N.D. Cal. May 12, 2014).
28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                3:20-cv-01217-MMC
                                                        13                                   3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 19 of 26



 1           None of these component price-fixing cases held a consolidated DAP and indirect

 2   purchaser trial—much less forced a DAP who was otherwise ready for trial to wait for years until

 3   the resolution of class certification.14 This is not the situation where the first DAP in the MDL

 4   filed years after the putative classes, such that class certification efforts are already underway, and

 5   therefore both DAP and class cases might naturally progress to trial at the same time. Unlike the

 6   DAPs in other components price-fixing cases in this District, Seagate has been in this case since

 7   only a few months after MDL consolidation.15 Seagate’s decision to expeditiously file suit and

 8   join this MDL early on should not now subject it to unnecessary delay.

 9           CONCLUSION

10           Seagate respectfully requests that the Court enter a scheduling order setting trial in the

11   Seagate action to commence in October or November of 2022 at the Court’s convenience, or, in

12   the alternative, on the first available date thereafter.

13

14

15

16

17

18

19

20

21

22   14
        Ordering separate trials in antitrust cases for different categories of plaintiffs is not unique to
     this District. For example, the court in In re Polyurethane Foam Antitrust Litigation ordered
23   separate trials for the DPPs, IPPs, and DAPs on the basis that separate trials would avoid
24   “passthrough issues” and be “more manageable for this Court and the jury.” Order Selecting Initial
     Trial, Requiring Party Mediation, and Revising Remaining Deadlines at 3, No. 1:10-md-02196-
25   JZ, ECF No. 1272 (N.D. Ohio July 3, 2014).
     15
26      There were only a few months between consolidation in this MDL (October 8, 2019) and the
     filing of the Seagate complaint (February 18, 2020). In contrast, several years passed before the
27   filing of DAP cases in other MDLs. See Batteries (MDL consolidation in February 2013; first
     DAP case filed in June 2015); Capacitors (first class complaints in July 2014; first DAP case filed
28   in June 2015); CRT (MDL consolidation in February 2008; first DAP case filed in March 2012);
     LCD (MDL consolidation in April 2007; first DAP case filed in March 2009).

     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                                3:20-cv-01217-MMC
                                                          14                                 3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 20 of 26



 1   Dated: April 9, 2021                        Respectfully submitted,

 2                                               WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
 3

 4                                               /s/ Kenneth R. O’Rourke
                                                 Kenneth R. O’Rourke
 5                                               Jeff VanHooreweghe
                                                 Mikaela E. Evans-Aziz* (admitted pro hac vice)
 6                                               One Market Plaza
                                                 Spear Tower, Suite 3300
 7
                                                 San Francisco, CA 94105
 8                                               Telephone:     (415) 947-2000
                                                 Facsimile:     (415) 947-2099
 9                                               Email: korourke@wsgr.com
                                                        jvanhooreweghe@wsgr.com
10                                                      mevansaziz@wsgr.com
11
                                                 *Admitted to practice only in New York,
12                                               supervised by members of the California Bar

13                                               Attorneys for Plaintiffs Seagate Technology LLC,
                                                 Seagate Technology (Thailand), Ltd., Seagate
14                                               Singapore International Headquarters Pte. Ltd.,
15                                               and Seagate Technology International

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                         3:20-cv-01217-MMC
                                                     15                               3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 21 of 26



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on April 9, 2021, the foregoing document was filed

 3   with the Clerk of the Court for the United States District Court for the Northern District of

 4   California, San Francisco by using the CM/ECF system. I certify that all participants in the case are

 5   registered CM/ECF users and that service will be accomplished by the CM/ECF system.

 6

 7                                                /s/ Kenneth R. O’Rourke
                                                     Kenneth R. O’Rourke
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                             3:20-cv-01217-MMC
                                                       16                                 3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 22 of 26



 1                                        APPENDIX A
            Seagate’s Example Schedule to Trial (Sent to Defendants on March 31, 2021)
 2

 3     Date                                      Event
 4     Friday, 7/30/2021 – Court already set     Substantial Completion of Document
                                                 Production
 5     Friday, 5/20/2022 – Court already set     Close of Fact Discovery
       Monday, 5/23/2022                         Expert Reports (from parties bearing burden)
 6     Friday, 6/24/2022                         Rebuttal Expert Reports
 7     Friday, 7/8/2022                          Reply Expert Reports
       Friday, 7/15/2022                         Summary Judgment Motion
 8     Friday, 8/5/2022                          Summary Judgment Opposition
       Tuesday, 8/16/2022                        Summary Judgment Reply
 9
       Friday, 9/2/2022                          Summary Judgment Hearing
10     Monday, 10/24/2022                        Seagate Trial Commences

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR   A-1
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 23 of 26



 1                                           APPENDIX B
                      Overlap in the Seagate Case vs. Reseller and End-User Cases
 2

 3                                                                                        At Issue in
                                                                           At Issue in
                                                                                         the End-User
 4    Claim/Issue                                                           Seagate
                                                                                          or Reseller
                                                                             Case?
                                                                                            Cases?
 5    Suspension assembly price fixing & supply restraint conspiracy                         
      Conspiracy Defendants NHK & TDK including HTI & MPT                                    
 6
      Conspiracy time period16                                                               
 7    Seagate’s purchasing process for suspension assemblies & amount                        
      Overcharge on sales of suspension assemblies to Seagate                                
 8    Amount of Seagate’s impacted products imported into US                                 
      California Business and Professions Code, § 16700, et seq.                             
 9    (antitrust)
      California Business and Professions Code § 17200, et seq.
                                                                                             
10    (consumer protection)
      Minnesota Statutes Annotated § 325D.49, et seq. (antitrust)                            
11    Breach of contract                                                                     X
      Sherman Act § 1                                                                        X
12    Arkansas Code Annotated, § 4-88-101, et seq. (consumer
                                                                               X              
      protection)
13    Arizona Revised Statutes, § 44-1401, et seq. (antitrust)                 X              
      District of Columbia Code Annotated § 28-4501, et seq. (antitrust)       X              
14    District of Columbia Code § 28-3901, et seq. (consumer
                                                                               X              
      protection)
15    Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §
                                                                               X              
      501.201, et seq. (consumer protection)
16    Hawaii Antitrust Act, Haw. Rev. Stat. § 480-4                            X              
      Hawaii Rev. Stat. § 480-2 (consumer protection)                          X              
17    Iowa Code § 553.1, et seq. (antitrust)                                   X              
      Kansas Statutes Annotated, § 50-101, et seq. (antitrust)                 X              
18    Maine Rev. Stat. Ann. tit. 10, § 1101, et seq. (antitrust)               X              
      Maryland Antitrust Act, Md. Code. Ann., Com. Law § 11-201, et
19                                                                             X              
      seq.
      Massachusetts G.L. c. 93A, § 2 (consumer protection)                     X              
20    Michigan Compiled Laws Annotated § 445.771, et seq. (antitrust)          X              
      Michigan Consumer Protection Act, Mich. Comp. Laws Ann. §                               
21    445.901, et seq. (consumer protection)
                                                                               X
      Minnesota Consumer Fraud Act, Minn. Stat. § 325F.68, et seq.             X              
22
      Mississippi Code Annotated § 75-21-1, et seq. (antitrust)                X              
23    Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010,
                                                                               X              
      et seq. (consumer protection)
24    Montana Consumer Protection Act of 1973, Mont. Code, § 30-14-
                                                                               X              
      101, et seq.
25    Nebraska Revised Statutes § 59-801, et seq. (antitrust)                  X              
      Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602, et                         
                                                                               X
26    seq. (consumer protection)

27   16
        Like Seagate, Resellers allege a conspiracy period of 2003-2016. See Reseller Pls.’ Second
28   Consolidated Am. Compl. ¶¶ 4, 7, No. 19-md-02918-MMC, ECF No. 303. End-Users allege a
     conspiracy period of 2005-2016. See End-User Pls.’ Second Am. Consolidated Class Action Compl.
     ¶ 13, No. 19-md-02918-MMC, ECF No. 311.
     SEAGATE’S NOTICE OF MOTION AND MOTION FOR           B-1
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 24 of 26



 1                                                                        At Issue in
                                                                                         At Issue in
                                                                                        the End-User
      Claim/Issue                                                          Seagate
 2                                                                          Case?
                                                                                         or Reseller
                                                                                           Cases?
 3    Nevada Revised Statutes Annotated § 598A.010, et seq. (antitrust)       X              
      Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. §
                                                                              X               
 4    598.0903, et seq.
      New Hampshire Revised Statutes § 356:1, et seq. (antitrust)             X               
 5    New Hampshire Consumer Protection Act, N.H. Rev. Stat. Ann.
                                                                              X               
      tit. XXXI, § 358-A, et seq.
 6    New Mexico Statutes Annotated § 57-1-1, et seq. (antitrust)             X               
      New Mexico Stat. § 57-12-1, et seq. (consumer protection)               X               
 7    New York General Business Laws § 340, et seq. (antitrust)               X               
      N.Y. Gen. Bus. Law § 349, et seq. (consumer protection)                 X               
 8    North Carolina General Statutes § 75-1, et seq. (antitrust)             X               
      North Carolina Gen. Stat. § 75-1.1, et seq. (consumer protection)       X               
 9    North Dakota Century Code § 51-08.1-01, et seq. (antitrust)             X               
      North Dakota Unfair Trade Practices Law, N.D. Cent. Code § 51-
10                                                                            X               
      10, et seq.
      Oregon Revised Statutes § 646.705, et seq. (antitrust)                  X               
11
      Oregon Unlawful Trade Practices Act, Or. Rev. Stat. § 646.605, et
                                                                              X               
12    seq. (consumer protection)
      Rhode Island Antitrust Act, R.I. Gen. Laws § 6-36-1, et seq.            X               
13    Rhode Island Unfair Trade Practice and Consumer Protection Act,
                                                                              X               
      R.I. Gen. Laws § 6-13.1-1, et seq.
14    South Carolina Unfair Trade Practices Act, S.C. Code Ann. § 39-
                                                                              X               
      5-10, et seq.
15    South Dakota Deceptive Trade Practices and Consumer Protection
                                                                              X               
      Law, S.D. Codified Laws § 37-24, et seq.
16    South Dakota Codified Laws § 37-1-3.1, et seq. (antitrust)              X               
      Tennessee Code Annotated § 47-25-101, et seq. (antitrust)               X               
17    Utah Consumer Sales Practices Act, Utah Code Ann. § 13-11-1, et                         
                                                                              X
      seq.
18    Utah Code Annotated § 76-10-3101, et seq. (antitrust)                   X               
      Vermont Stat. Ann. 9 § 2453, et seq. (antitrust)                        X               
19    Vermont Consumer Fraud Act, Vt. Stat. Ann. tit. 9 § 2451, et seq.       X               
      Virginia Consumer Protection Act, Va. Code Ann. § 59.1-196, et
                                                                              X               
20    seq.
      West Virginia Code § 47-18-1, et seq. (antitrust)                       X               
21    Wisconsin Statutes § 133.01, et seq. (antitrust)                        X               
      Western Digital’s, Hitachi’s, and Toshiba’s purchasing process &
22                                                                            X               
      amounts
      Overcharge on sales of suspension assemblies to WD, Hitachi, and
23                                                                            X               
      Toshiba
      Amount of WD’s, Hitachi’s, and Toshiba’s impacted products
24                                                                            X               
      imported into US
25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                           3:20-cv-01217-MMC
                                                        B-2                             3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 25 of 26



 1                                          APPENDIX C
                     Defendants’ Proposed Schedule (Sent to Seagate on April 9, 2021)
 2

 3                 Date                                             Deadline
      July 30, 2021                       Substantial completion of document production
 4
      October 4, 2021 (est.)              Opening FTAIA Motion for Summary Judgment
 5    December 18, 2021 (est.)            Opposition to FTAIA Motion for Summary Judgment
      February 1, 2022 (est.)             Reply in Support of FTAIA Motion for Summary Judgment
 6    May 20, 2022                        Close of fact discovery
      March 6, 2022                       Class Certification Motions & Expert Reports in Support of
 7                                        Class Certification
 8                                        (Expert backup to be provided 3 days after service of
                                          report.
 9                                        Expert to be available for deposition within 3 weeks of
                                          serving report.)
10    May 5, 2022                         Class Certification Opposition & Expert Reports
                                          (Expert backup to be provided 3 days after service of
11
                                          report. Expert to be available for deposition within 2 weeks
12                                        of serving report.)
      June 4, 2022                        Class Certification Replies
13                                        (No further class expert reports.)
      July 3, 2022                        Deadline for Class Certification Sur-Replies
14

15    May 23, 2022 (or 21 days after      Deadline for plaintiffs’ opening expert reports
      decision on FTAIA motion,           (Backup to be provided 3 days after service of report.
16    whichever is later)                 Expert to be available for deposition within 3 weeks of
                                          serving report)
17    July 21, 2022 (or 60 days after     Deadline for defendants’ expert reports (rebuttal reports)
      plaintiffs’ expert reports,         (Backup to be provided 3 days after service of report.
18
      whichever is later)                 Expert to be available for deposition within 2 weeks of
19                                        serving report.)
      September 5, 2022 (or 45 days       Deadline for reply expert reports
20    after defendants’ rebuttal          (Backup to be provided 3 days after service of report
      reports, whichever is later)        Expert to be available for deposition within 2 weeks of
21                                        serving report.)
22    October 5, 2022 (or 30 days         Close of expert discovery
      after reply reports, whichever
23    is later)
      October 20, 2022 (or 15 days        Deadline for dispositive motions and Daubert motions
24    after close of expert discovery,
      whichever is later)
25

26    December 19, 2022 (or 60 days       Opposition to dispositive motions and Daubert motions
      after dispositive/Daubert
27    motion deadline, whichever is
      later)
28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR        C-1
     A SCHEDULING ORDER SETTING TRIAL
     Case 3:19-md-02918-MMC Document 350 Filed 04/09/21 Page 26 of 26



 1                   Date                                         Deadline
      January 19, 2023 (or 30 days       Reply in support of dispositive motions and Daubert
 2    after dispositive/Daubert          motions
      motion opposition briefs,
 3
      whichever is later)
 4    February 9, 2023                   Deadline for settlement conference
      February 16, 2023                  Motions in limine due
 5    March 16, 2023                     Motions in limine response briefs due
      April 6, 2023                      Motions in limine reply briefs due
 6    April 13, 2023                     Last day to meet and confer re: pretrial order
 7    April 24, 2023                     Exchange proposed exhibit and witness lists
      10 days before Pretrial            Last day to file Pretrial Statement, proposed jury
 8    Conference                         instructions, voir dire, proposed verdict forms, proposed
                                         findings of fact and conclusions of law
 9    May [XX], 2023                     Pretrial Conference Date
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEAGATE’S NOTICE OF MOTION AND MOTION FOR                                           3:20-cv-01217-MMC
                                                    C-2                                 3:19-md-02918-MMC
     A SCHEDULING ORDER SETTING TRIAL
